PER CURIAM.
Following a jury trial, Ronald Green was sentenced to fifteen years in the State Penitentiary on a charge of aggravated battery. The only point on appeal is Green’s complaint that the trial court erred in not sentencing him under the provisions of Section 958.04, Florida Statutes (Supp.1978), the Florida Youthful Offender Act. We find merit in his contention and reverse.
The crime for which Green was found guilty took place on August 17, 1980, at a time when the provisions of the Florida Youthful Offender Act were mandatory if a defendant were otherwise qualified. The state concedes the defendant otherwise qualified. Accordingly, the sentence appealed from is vacated and the cause remanded with directions to resentence pursuant to Chapter 958, Florida Statutes (Supp.1978). State v. Goodson, 403 So.2d 1337 (Fla.1981); Guerrero v. State, 407 So.2d 261 (Fla. 3d DCA 1981); Murvin v. State, 393 So.2d 657 (Fla. 1st DCA 1981); State v. Pizarro, 383 So.2d 762 (Fla. 4th DCA 1980); Allen v. State, 383 So.2d 674 (Fla. 5th DCA 1980).
*1216Sentence is vacated and cause remanded with directions to resentence.